—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Putnam County (Sweeny, *659J.), dated August 8, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, a school bus monitor employed by the Carmel School District, commenced this action to recover damages for personal injuries she sustained when she was attacked on the school bus by one of the students attending the defendant private school. The defendant moved for summary judgment dismissing the complaint and submitted evidence establishing its entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The plaintiff failed to submit evidence raising a triable issue of fact as to whether the defendant breached any duty with respect to the incident in question.
The plaintiff’s remaining contentions are without merit. Feuerstein, J.P., S. Miller, McGinity and Crane, JJ., concur.